Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20180262938) in view of Onggosanusi (US 20170245165).
With respect to independent claims:
Regarding claims 13/17/18/19, Liu teaches A user equipment (UE) comprising: 
a receiver that receives ... information indicating a resource including at least one of a reference signal resource for channel measurement ([0062], “an eNB 410 (or other network component) transmits or signals one or more indices to a UE 420. The one or more indices that indicate one or more corresponding CSI-RS resources.” Further [0031], “a field is added to indicate for which CQI report(s) this CSI-RS resource(s) is to be used for signal/channel measurements.” And [0064, Fig.5]) and a resource for interference measurement;
a processor that performs, based on the information, at least one of channel measurement and interference measurement ([0064, Fig.5,], “the UE ; and 
a transmitter that transmits feedback information based on at least one of the channel measurement ([0064], “the UE generates CQI reports according to the CQI report configurations indicated by the values of the fourth index.” And [0027], “an indexing scheme to link each CQI report to the subset of CSI-RS resources for signal measurements and to the subset of CSI-RS resources for interference measurements.” And “the generated CQI reports are reported by the UE to the network.”) and the interference measurement,
wherein the resource including at least one of the reference signal resource for the channel measurement and the resource for the interference measurement is allocated to one or more frequency resources ([0062], “an eNB 410 (or other network component) transmits or signals one or more indices to a UE 420. The one or more indices that indicate one or more corresponding CSI-RS resources and/or CQI reports.”).
	However, Liu does not specifically disclose higher layer signaling; and measurement resources allocated to one or more frequency resources within a carrier bandwidth part.
In an analogous art, Onggosanusi discloses A user equipment (UE) comprising: 
a receiver that receives, by higher layer signaling, information indicating a resource including at least one of a reference signal resource for channel measurement ([0160], “a UE can also be configured with a CSI-RS resource which spans only over a portion of the system bandwidth ... This can be termed the CSI-RS and a resource for interference measurement; and
wherein the resource including at least one of the reference signal resource for the channel measurement and the resource for the interference measurement is allocated to one or more frequency resources within a carrier bandwidth part ([0160], “a UE can also be configured with a CSI-RS resource which spans only over a portion of the system bandwidth. For instance, a CSI-RS resource to which the UE is assigned corresponds to only a set of m<M PRBs out of the entire system bandwidth which spans over M PRB s.”). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Liu to specify portion of system bandwidth as taught by Onggosanusi. The motivation/suggestion would have been because there is a need to save resource. 

With respect to dependent claims:
Regarding claim 14, Liu teaches wherein the resource is allocated contiguously ([0050], “the indexes may be contiguous.”) within the carrier ([0049], the contagious index of resource may be part of all the CSI-RS resource.).
However, Liu does not teach within the carrier bandwidth part.
In an analogous art, Onggosanusi teaches carrier bandwidth part ([0160], “a UE can also be configured with a CSI-RS resource which spans only over a portion of the system bandwidth. For instance, a CSI-RS resource to which the UE is assigned . 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Liu to specify portion of system bandwidth as taught by Onggosanusi. The motivation/suggestion would have been because there is a need to save resource. 

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Onggosanusi, and further in view of Choi (US 20180091273).
Regarding claims 15/20, Choi teaches wherein a location of the resource allocated ... is indicated as a starting resource and a length of a frequency domain from the starting resource ([0160], “the eNB may inform the certain UE of the start location of allocated CSI-RS resources and the size of allocated CSI-RS resources.”).
	However, the combination of Liu and Choi does not teach within the carrier bandwidth part.
In an analogous art, Onggosanusi discloses within the carrier bandwidth part ([0160], “a UE can also be configured with a CSI-RS resource which spans only over a portion of the system bandwidth. For instance, a CSI-RS resource to which the UE is assigned corresponds to only a set of m<M PRBs out of the entire system bandwidth which spans over M PRB s.”). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Liu to specify portion of system bandwidth . 
 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Onggosanusi, and further in view of Kim (US 20130182594).
Regarding claim 16, Kim teaches wherein the reference signal resource for the channel measurement and the resource for the interference measurement are allocated to one or more frequency resources ([0128], “A specific second CSI-RS and a specific interference measurement resource have been allocated to each of the two UEs in the two same RBs.”) within a same carrier bandwidth part ([Fig.13], subbands 1310 and 1320 of full band 1300).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Liu to specify allocating same part of resource for channel measurement and interference measurement as taught by Kim. The motivation/suggestion would have been because there is a need to reduce resource usage. 

	Response to Arguments
Applicant’s arguments with respect to claims 1-20 filed on 08/24/2021 have been considered but are moot because the new ground of rejection in instant Office action does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the Applicant’s arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZHIREN QIN/Examiner, Art Unit 2411